DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 09/19/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claim 2-10, 12-20 are pending in this application. Claims 5, 7, 15 and 17 are amended, claims 1, 11, 21-22 are canceled, and no claims are added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-10, 12-20 have been considered but are moot because the new ground of rejection relies on new prior art not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims objected to because of the following informalities:  Claims 5 and 15 recite “the channel switch announcement”, and should be corrected to “the extended channel switch announcement”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7, 8, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0243474 A1 to Iyer et al. (hereinafter “Iyer”) in view of JP 2018148279 to Nakamae (hereinafter “Nakamae”)

Regarding Claim 7, Iyer teaches An access point device operable in a wireless network, the access point device comprising:  (Figure 13B, illustrates access point 3320)
processing circuitry configured to: (Figure 15, illustrates a system including a network device 3500 for band steering for multiple-band wireless clients, the network device including a processor)
detect multi-band capability of a first wireless client that attempts to associate on a non-preferred communication band of the access point device by transmitting a first probe request to the access point device on the non-preferred communication band, wherein the processing circuitry detects the multi-band capability of the first wireless client based on a set of parameters included in the first probe request; (Figure 13B and [0117], discloses an access point 3320 receiving a probe request 3352 on a non-preferred communication band from client 1310. [0035], further discloses a client device 300 may advertise its capabilities, such as the capability to operate on multiple bands, in probe requests as well) 
block the attempt of the first wireless client to associate on the non-preferred communication band based on the detected multi-band capability of the first wireless client; ([0117], discloses because client 3310 has been identified as capable of communicating on the system's preferred communication band, after AP 3320 receives Probe Request 3352 at time t.sub.1, the system will ignore Probe Request 3352 (i.e. block), and thereby guiding client 3310 to transmit another Probe Request on the system's preferred communication band instead of the client's preferred communication band) and 
allow the first wireless client to associate with the access point device on one of the non-preferred communication band and a preferred communication band of the access point device based on a count of probe requests received by the processing circuitry from the first wireless client on the non-preferred communication band. ([0119], discloses the client subsequently transmits multiple probe requests on the systems non-preferred communication band. In one embodiment because AP 3320 receives multiple probe requests 3363-3365 on the system's non-preferred communication band without receiving any request on the system's preferred communication band during a pre-determined time period T 3390, the system infers that client 3310 is persistent on the client's preferred communication band. After pre-determined time period T 3390 has lapsed, if client 3310 continues to transmit Probe Request (e.g., Probe Request 3366 which is transmitted by client 3310 on the system's non-preferred communication band, the system will transmit a Probe Response (e.g., Probe Response 3367 which is transmitted by AP 3320 at time t.sub.10 and received by client 3310 at time t.sub.11) on the system's non-preferred communication band (i.e. allow the first wireless client to associate with the access point on the non-preferred communication band. [0120], further discloses in another embodiment, the system infers that client 3310 is persistent on the client's preferred communication band if AP 3320 receives more than a threshold number (i.e. based on a count) of Probe Requests (e.g., Probe Requests 3363-3365) on the system's non-preferred communication band without receiving any Probe Request on the system's preferred communication band)
in response to the first wireless client associating with the access point on the non-preferred communication band, steering the first wireless client to the preferred communication band of the access point. ([0113] As a further example, wireless client device 3268, which is associated with an MAC address of 00:0b:86:6f4:c7:ae, also has been identified as capable of communicating on both the 2.4 GHz and the 5 GHz communication bands. Because the latest Probe Request was received from wireless client device 3268 on April 15 21:32:07 with an SNR value of 40 dB on 2.4 GHz communication band, the system may infer that wireless client device 3268 will receive reasonably good signals on the 5 GHz communication band as well. Therefore, the system will operate to guide wireless client device 3268 from the client's preferred communication band to the system's preferred communication band)
Iyer does not explicitly teach providing an extended channel switch announcement to steer the first wireless client to the preferred communication band of the access point.
However, the concept of using an extended channel switch announcement to switch between different communication bands of an AP is well known in the art. For example, in a similar field of endeavor, Nakamae discloses in Pages 1 and 2 of the translation of JP 2018148279, an AP and STA communicating using channels of the same frequency, and performing channel switching, using a channel switch announcement and extended channel switch announcement by an AP to notify the STA of a channel switch.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer to include the above limitations as suggested by Nakamae, as a station that receives an ECSA can maintain the connection with the AP by moving to the channel after the channel switch without performing authentication process again as indicated in Page 2 of Nakamae.


Regarding Claim 2, Iyer/Nakamae teaches The access point device of claim 7, wherein Iyer further teaches the processing circuitry is configured to allow the first wireless client, having the multi-band capability, to associate with the access point device on:
 the non-preferred communication band when the count of probe requests received by the processing circuitry from the first wireless client on the non-preferred communication band exceeds a threshold value, and ([0120], further discloses in another embodiment, the system infers that client 3310 is persistent on the client's preferred communication band if AP 3320 receives more than a threshold number (i.e. exceeds a threshold) of Probe Requests (e.g., Probe Requests 3363-3365) on the system's non-preferred communication band without receiving any Probe Request on the system's preferred communication band)
the preferred communication band when the first wireless client attempts to associate on the preferred communication band before the count of probe requests received by the processing circuitry from the first wireless client on the non-preferred communication band exceeds the threshold value. ([0117], Because client 3310 has been identified as capable of communicating on the system's preferred communication band, after AP 3320 receives Probe Request 3352, the system will ignore Probe Request 3352, and thereby guiding client 3310 to transmit another Probe Request on the system's preferred communication band instead of the client's preferred communication band. In this example, client 3310 transmits a Probe Request 3356 on the system's preferred communication band, which is received by AP 3320. In response, AP 3320 transmits Probe Response 3358 on the preferred communication band to client 3310, and Probe Response 3358 is received by client 3310. [0120], discloses the system infers that client 3310 is persistent on the client's preferred communication band if AP 3320 receives more than a threshold number of Probe Requests (e.g., Probe Requests 3363-3365) on the system's non-preferred communication band without receiving any Probe Request on the system's preferred communication band)

Regarding Claim 8, Iyer/Nakamae teaches The access point device of claim 7, further comprising 
Iyer further teaches a memory that is coupled with the processing circuitry (Figure 15, illustrates a system including a network device 3500 for band steering for multiple-band wireless clients, the network device including a processor and memory) and configured to store a reference database that includes a record of a second plurality of wireless clients that are multi-band capable and have previously connected to the access point device, ([0104]-[0106] and Figure 12, discloses In one embodiment, the wireless network system can identify such client devices by keeping track of their MAC addresses when a wireless signal (for example, a PROBE request) is received on the system's preferred communication band. Examiner notes that an entry with a MAC address is indicative of previously connecting to the access point. The system generates and maintains a list (i.e. reference database) in a memory point of an access point, a switch, a network controller, or other kinds of network device. The system may enhance the list by also tracking the MAC addresses of client devices capable of communicating on, for example, the wireless client's preferred communication bands, or the system's non-preferred communication bands, etc.) wherein the processing circuitry is further configured to: update the reference database to include a set of details of the first wireless client based on the detection of the multi-band capability of the first wireless client. ([0104]-[0106] and Figure 12, discloses In one embodiment, the wireless network system can identify such client devices by keeping track of their MAC addresses when a wireless signal (for example, a PROBE request) is received on the system's preferred communication band. [0034]-[0035], discloses One way a client device 300 is identified as multi-band capable is recording when an access node 200 receives a probe request on the preferred band, such as the 5 GHz band. A client device 300 may advertise its capabilities, such as the capability to operate on multiple bands, in probe requests as well. By observing such behavior, and other behaviors such as activity of devices on preferred and non-preferred bands, central controller 100 may further identify and record in database 150 which client devices 300 are multi-band capable)

Regarding Claim 17, Iyer teaches A method for band steering in a wireless network, the method comprising: 
detecting, by an access point device, multi-band capability of a first wireless client that attempts to associate on a non-preferred communication band of the access point device by transmitting a first probe request to the access point device on the non-preferred communication band, wherein the multi-band capability of the first wireless client is detected based on a set of parameters included in the first probe request; (Figure 13B and [0117], discloses an access point 3320 receiving a probe request 3352 on a non-preferred communication band from client 1310. [0035], further discloses a client device 300 may advertise its capabilities, such as the capability to operate on multiple bands, in probe requests as well)
blocking, by the access point device, the attempt of the first wireless client to associate on the non-preferred communication band based on the detected multi-band capability of the first wireless client; ([0117], discloses because client 3310 has been identified as capable of communicating on the system's preferred communication band, after AP 3320 receives Probe Request 3352 at time t.sub.1, the system will ignore Probe Request 3352 (i.e. block), and thereby guiding client 3310 to transmit another Probe Request on the system's preferred communication band instead of the client's preferred communication band)  and 
allowing, by the access point device, the first wireless client to associate with the access point device on one of the non-preferred communication band and a preferred communication band of the access point device based on a count of probe requests received by the access point device from the first wireless client on the non-preferred communication band. ([0119], discloses the client subsequently transmits multiple probe requests on the systems non-preferred communication band. In one embodiment because AP 3320 receives multiple probe requests 3363-3365 on the system's non-preferred communication band without receiving any request on the system's preferred communication band during a pre-determined time period T 3390, the system infers that client 3310 is persistent on the client's preferred communication band. After pre-determined time period T 3390 has lapsed, if client 3310 continues to transmit Probe Request (e.g., Probe Request 3366 which is transmitted by client 3310 on the system's non-preferred communication band, the system will transmit a Probe Response (e.g., Probe Response 3367 which is transmitted by AP 3320 at time t.sub.10 and received by client 3310 at time t.sub.11) on the system's non-preferred communication band (i.e. allow the first wireless client to associate with the access point on the non-preferred communication band. [0120], further discloses in another embodiment, the system infers that client 3310 is persistent on the client's preferred communication band if AP 3320 receives more than a threshold number (i.e. based on a count) of Probe Requests (e.g., Probe Requests 3363-3365) on the system's non-preferred communication band without receiving any Probe Request on the system's preferred communication band)
in response to the first wireless client associating with the access point on the non-preferred communication band, steering the first wireless client to the preferred communication band of the access point. ([0113] As a further example, wireless client device 3268, which is associated with an MAC address of 00:0b:86:6f4:c7:ae, also has been identified as capable of communicating on both the 2.4 GHz and the 5 GHz communication bands. Because the latest Probe Request was received from wireless client device 3268 on April 15 21:32:07 with an SNR value of 40 dB on 2.4 GHz communication band, the system may infer that wireless client device 3268 will receive reasonably good signals on the 5 GHz communication band as well. Therefore, the system will operate to guide wireless client device 3268 from the client's preferred communication band to the system's preferred communication band)
Iyer does not explicitly teach providing an extended channel switch announcement to steer the first wireless client to the preferred communication band of the access point.
However, the concept of using an extended channel switch announcement to switch between different communication bands of an AP is well known in the art. For example, in a similar field of endeavor, Nakamae discloses in Pages 1 and 2 of the translation of JP 2018148279, an AP and STA communicating using channels of the same frequency, and performing channel switching, using a channel switch announcement and extended channel switch announcement by an AP to notify the STA of a channel switch.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer to include the above limitations as suggested by Nakamae, as a station that receives an ECSA can maintain the connection with the AP by moving to the channel after the channel switch without performing authentication process again as indicated in Page 2 of Nakamae.

Claims 12 and 18 are rejected for having the same limitations as claims 2 and 8, respectively, except the claims are in method format.




Claim 3, 5, 6, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer/Nakamae in view of US 2021/0385712 A1 to Acar et al. (hereinafter “Acar”)

Regarding Claim 3, Iyer/Nakamae teaches The access point device of claim 7, wherein 
Iyer/Nakamae does not explicitly teach the processing circuitry is further configured to determine Basic Service Set (BSS) transition capability of the first wireless client associated with the access point device on the non-preferred communication band, for steering the first wireless client to the preferred communication band. 
However, in a similar field of endeavor, Acar discloses in [0049], A CSD may learn band and channel capability and supported protocols (e.g., 802.11n, 802.11ac, etc.) of STAs and communicate this information to other steering modules in a mesh network. Thus, for example, the APs (e.g., CSDs) can decide to selectively respond only to the association requests of 5 GHz capable STAs in the 5 GHz band in order to encourage them to connect to the 5 GHz band instead of the 2.4 GHz band. [0051], further discloses For STA steering, 802.11v Basic Service Set (BSS) Transition Management Requests may be employed in coordination with temporary blacklisting of STAs at all APs other than the intended destination AP. For STAs that do not support 802.11v (i.e. determining BSS transition capability) or stubborn STAs, de-authentication/de-association may be employed as a last resort)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Nakamae to include the above limitations as suggested by Acar, to optimize network performance as indicated in [0010] of Acar.

Regarding Claim 5, Iyer/Nakamae/Acar discloses The access point device of claim 3, wherein the processing circuitry is further configured to: 
Acar further teaches BSS transition for client steering and BSS transition failure and performing alternative methods based on BSS transition failure ([0051], further discloses For STA steering, 802.11v Basic Service Set (BSS) Transition Management Requests may be employed in coordination with temporary blacklisting of STAs at all APs other than the intended destination AP. For STAs that do not support 802.11v (i.e. determining BSS transition capability) or stubborn STAs, de-authentication/de-association may be employed as a last resort)
Nakemae further teaches generate, the channel switch announcement for transmitting to the first wireless client;  (Nakamae discloses in Pages 1 and 2 of the translation of JP 2018148279, an AP and STA communicating using channels of the same frequency, and performing channel switching, using a channel switch announcement and extended channel switch announcement by an AP to notify the STA of a channel switch.)
receive one of a positive response and a negative response to the channel switch announcement from the first wireless client. (Nakamae discloses in Page 2 of the translation of JP 2018148279, First, the AP notifies the STA that channel switching is to be performed before performing channel switching. In response to the channel switch notification, the STA performs the channel switch, and if successful, notifies the AP that the channel switch has been completed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer to allow for an alternative to client steering, such as channel switching when BSS transition fails as suggested by Acar and Nakamae, as providing for multiple different backup steering methods for stations that do not support particular steering methods allow for a more flexible system.

Regarding Claim 6, Iyer/Nakamae/Acar discloses The access point device of claim 5, wherein Nakamae further teaches the processing circuitry is further configured to switch the first wireless client from the non-preferred communication band to the preferred communication band based on the positive response. (Nakamae discloses in Page 2 of the translation of JP 2018148279, First, the AP notifies the STA that channel switching is to be performed before performing channel switching. In response to the channel switch notification, the STA performs the channel switch, and if successful, notifies the AP that the channel switch has been completed.) Examiner maintains same motivation to combine as indicated in Claim 3 above.

Claims 13, 15 and 16 are rejected for having the same limitations as claims 3, 5 and 6, except the claims are in method format.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer/Nakamae/Acar in view of US 10,499,282 B1 to Kamath et al. (hereinafter “Kamath”) and US 2017/0019865 A1 to Wang et al. (hereinafter “Wang”)

Regarding Claim 4, Iyer/Nakamae/Acar teaches The access point device of claim 3, wherein the processing circuitry is further configured to: 
Iyer/Nakamae/Acar does not explicitly teach generate a BSS transition request for transmitting to the first wireless client, when the BSS transition capability is determined for the first wireless client,  receive, from the first wireless client, a BSS transition response based on the BSS transition request; and generate a dis-association request based on the BSS transition response for transmitting to the first wireless client, wherein based on the dis-association request, the BSSID, and the channel number, the first wireless client is disassociated from the non- preferred communication band and associated with the preferred communication band.
However, in a similar field of endeavor, Kamath discloses in Column 6 lines 42-67, In one implementation, the transition request may include a transition request frame, such as a Basic Service Set (BSS) Transition Management Request supported by Wireless Network Management standard (802.11v) amendment to the IEEE 802.11 that allows configuration of client devices during their association to a wireless network. A BSS Transition Management Request may be used in an unsolicited fashion by the BSC 203 and transmitted to the client device 220 without having the client device first send a BSS Transition Management Query. The BSS Transition Management Request can prompt the client device to dis-associate from the first AP. The client device 220 may accept the transition request by sending back to the BSC 203 a BSS Transition Management Response. In those implementations, where re-association is optional for the client device 220, the BSC 203 may “encourage” such re-association by setting a “dissociation imminent” bit in its BSS Transition Management Request. In some implementations, the BSC 203 may send a BSS Transition Management Request even when no request at the second frequency range has been detected from the client device 220. Column 7 lines 44-52, further discloses In such implementations, it may be optimal not to set the “dissociation imminent” bit and make the dis-association transition voluntary subject to an affirmative BSS Transition Management Response (i.e. generating a disassociation request based on the BSS transition response) from the client device 220 that the re-association through the second AP is possible. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Nakamae/Acar to include the above limitations as suggested by Kamath for optimizing performance of wireless networks having multi-band connectivity by utilizing band-steering controllers capable of steering devices connecting to the network to preferred bands as indicated in Column 2 lines 7-11 of Kamath.

Iyer/Nakamae/Acar/Kamath does not explicitly teach wherein the BSS transition request includes a BSS identifier (BSSID) and a channel number of the preferred communication band;
However, in a similar field of endeavor, Wang discloses in [0079],  An example BSS Transition Management Request frame 600 is shown FIG. 6. The BSS Transition Management Request frame 600 may include a category field 610, an action field 620, a dialog token field 630, a request mode field 640, a disassociation timer field 650, a validity interval 660, a BSS termination duration field 670, a session information URL field 680, and a BSS transition candidate list entries field 690. [0082], further discloses The BSS transition candidate list entries field may contain one or more Neighbor Report elements. FIG. 9 is a diagram of an example Neighbor Report element 900. The Neighbor Report element 900 may include an element ID field 910, a length field 920, a BSSID field 930, a BSSID information field 940, an operating class field 950, a channel number field 960, a PHY type field 970, and one or more optional fields 980. [0105], further discloses the BSS transition management request frame including the BSS transition Candidate List Entries field may contain one or more Neighbor Report Elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Nakamae/Acar/Kamath to include the above limitations as suggested by Wang, in order to enable improved throughput, effective data rate and/or QoS for the aggregate of STAs in a network by shifting (via transition) individual STA traffic loads to more appropriate points of association with the extended service set (ESS), as indicated in [0075] of Wang.
Claim 14 is rejected for having the same limitations as claim 4, except the claim is in method format.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer/Nakamae in view of US 2021/0329721 A1 to Kim et al. (hereinafter “Kim”)

Regarding Claim 9, Iyer/Nakamae teaches The access point device of claim 7, wherein the processing circuitry is further configured to: 
Iyer further teaches receive an authentication request on the non-preferred communication band from the first wireless client that is detected with the multi-band capability, wherein the authentication request is received before the count of probe requests received by the processing circuitry from the first wireless client on the non-preferred communication band exceeds a threshold value; generate a reject response based on the authentication request for transmitting to the first wireless client, ([0040], discloses Once a client device 200 has been identified as multi-band capable by a central controller such as central controller 100, when client device 200 attempts to connect to an access node 300, it is encouraged to connect to the preferred band. Methods for accomplishing this include not responding to probe requests on the non-preferred band(s), denying association attempts on the non-preferred band(s) (i.e. rejecting authentication request. [0044], further discloses management messages during an association phase between a STA and an AP including Authentication) and 
Iyer/Nakamae does not explicitly teach the reject response includes an indicative status code that indicates the first wireless client to associate on the preferred communication band.
However, the concepts of authentication between a user device and an access point are well known in the art. For example, in a similar field of endeavor, Kim discloses in [0086] and[0088], The authentication process may include a process in which the STA transmits an authentication request frame to the AP and the AP transmits an authentication response frame to the STA in response thereto. An authentication frame used for authentication request/response corresponds to a management frame. The STA may transmit the authentication request frame to the AP. The AP may determine whether to allow the authentication of the STA based on the information included in the received authentication request frame. The AP may provide the authentication processing result to the STA via the authentication response frame. [0289], further discloses The user-STA or AP may transmit information related to a preferred band/link together, when transmitting a network management related signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Nakamae to include the above limitations as suggested by Kim, thus allowing for performing efficient communication in multiple bands as indicated in [0017] of Kim.

Claim 19 is rejected for having the same limitations as claim 9, except the claim is in method format.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer/Nakamae in view of US 2019/0208464 A1 to Lee et al. (hereinafter “Lee”)

Regarding Claim 10, Iyer/Nakamae teaches The access point device of claim 7, wherein 
Iyer further teaches the processing circuitry detects the multi- band capability of the first wireless client further based on a second probe request received by the access point device from the first wireless client on the preferred communication band, ([0034], discloses A client device 300 may be identified as multi-band capable in a number of ways. One way a client device 300 is identified as multi-band capable is recording when an access node 200 receives a probe request on the preferred band, such as the 5 GHz band. (Figure 13A and 13B, illustrates a probe request received on preferred band) and wherein the set of parameters include at least one of a first information element that indicates a capability of the first wireless client to associate on the preferred communication band and ([0035], [0110], and Figure 12, discloses A client device 300 may advertise its capabilities, such as the capability to operate on multiple bands, in probe requests as well. By observing such behavior, and other behaviors such as activity of devices on preferred and non-preferred bands, central controller 100 may further identify and record in database 150 which client devices 300 are multi-band capable)
Iyer/Nakamae does not explicitly teach a second information element that is vendor specific and indicates that the first wireless client has the multi-band capability.
However, in a similar field of endeavor, Lee discloses in [0037], a STA that supports two or more frequency bands (such as the 2.4 GHz band, the 5 GHz band, and the 60 GHz band) may provide a probe request to an AP of the WLAN via a first frequency band (such as the 2.4 GHz band). The probe request may include an indication that the STA supports communications in two or more frequency bands and supports an enhanced scanning process. The probe request may include one or more bits (such as in a vendor-specific information element of the probe request) that indicate the STA is a multi-band STA that supports the enhanced scanning process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Nakamae to include the above limitations as suggested by Lee, as the enhanced scanning process may reduce the amount of time the STA spends scanning both frequency bands, and further reduce traffic and help prevent network congestion as indicated in [0039] of Lee.

Claim 20 is rejected for having the same limitations as claim 10, except the claim is in method format.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477